DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/4/2020.
Applicant’s election without traverse of claims 1-14 in the reply filed on 12/4/2020 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by, or in the alternative as obvious over, Peacock, III et al. (US 2010/0069983, hereinafter “Peacock”).
In regards to claims 1 and 14, Peacock discloses an implantable medical device for bundle branch pacing (abstract) including a plurality of electrodes comprising a left bundle branch (LBB) cathode electrode positionable on a left side of the septum proximate to the LBB, and a right bundle branch (RBB) cathode electrode positionalbe on a right side of the septum proximate to the RBB (e.g., Figs. 1B-6B); an electrical pulse generating circuit coupled to the electrodes to generate and deliver bundle branch-stimulating pulses (pars. 0133, 0137); and a processor coupled to the electrical pulse generating circuit configured to control the pulse generating circuit to deliver synchronized left and right bundle branch pulses based on one or both of an atrial event and a ventricular event (par. 0140, “DDD” pacing mode; Figs. 18 and 21).  The examiner is considering the scope of “cathode electrode” to be an electrode that can be used as a cathode because nothing has been set forth in regards to the pulse generator that it is actually programmed to deliver stimulation pulses as cathodic.  Alternatively and additionally, it is well known in the electrical stimulation arts to provide stimulation pulses, such as 
	In regards to claim 2, the device includes a sensing circuit coupled to the processor to sense electrical activity of the patient’s heart including As or Vs using at least one of the plurality of electrodes (par. 0140, “DDD” pacing mode requires sensing in the atrium and ventricle; Figs. 18 and 21).
	In regards to claim 3, the LBB electrode is capable of not piercing or extending into the left ventricle (e.g., Figs. 1C, 2, 3, 9D).
	In regards to claims 4 and 5, the left and right bundle branch Vp are delivered simultaneously or sequentially (par. 0088).
	In regards to claim 6, the system further includes a medical lead to deliver Vp (e.g., Figs. 1C, 2, 3, 9D).
	In regards to claim 10, the IMD is a leadless pacing device (par. 0031) wherein at least one of the plurality of electrodes is leadlessly connected to the housing (by definition).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peacock in view of Flannery et al. (US 7,801,624, hereinafter “Flannery”).  Peacock discloses the essential features of the claimed invention except for a shaft with a stopper protruding radially outward from the shaft.  Flannery teaches that it is known in the art of endocardial electrodes to provide a shaft with a stopper protruding radially outward from the shaft (abstract) to provide the predictable results of reducing the likelihood of cardiac perforation (col. 1, lines 37-40).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify Peacock by providing a shaft with a stopper .

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peacock in view of Grassi (US 4,624,265, hereinafter “Grassi”).  Peacock discloses the essential features of the claimed invention including control based on atrial activity (“DDD” control), but does not expressly disclose the a medical lead comprises both the ventricular electrode to deliver Vp, atrial electrode to sense As and wherein the atrial electrode is spaced at least 5 cm from the ventricular electrode.  However, Grassi in the same field of endeavor of endocardial electrode leads teaches a medical lead that comprises both the ventricular electrode to deliver Vp, atrial electrode to sense As and wherein the atrial electrode is spaced at least 5 cm from the ventricular electrode (Fig. 3; col. 2, lines 3-11) to provide the predictable results of a simplified implantation procedure for the atrium and ventricle that requires only a single pass of a catheter into the heart (col. 1, lines 44-65).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify Peacock by providing a medical lead that comprises both the ventricular electrode to deliver Vp, atrial electrode to sense As and wherein the atrial electrode is spaced at least 5 cm from the ventricular electrode to provide the predictable results of a simplified implantation procedure for the ventricle and atrium that requires only a single pass of a catheter into the heart.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peacock in view of Reinert et al. (US 2013/0079861, hereinafter “Reinert”).  Peacock discloses the essential features of the claimed invention including leadless stimulation, but does not expressly disclose the leadless device comprises an electrode connected to a housing in the shape of a ring electrode; the leadless device comprises a housing and at least one of the electrodes is leadlessly connected to a piercing element .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Maskara et al. (US 2008/0177344) is one of many teachings of providing cardiac stimulation with a pulse generator programmed to apply cathodic pulses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688.  The examiner can normally be reached on M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792